ORDER
On June 16, 1992, the plaintiff appeared before a panel of this court to show cause why his appeal from a Family Court order modifying child support should not be summarily denied and dismissed.
After consideration of arguments and memoranda of counsel, the court is of the opinion that this is not an appealable decision and that cause has not been shown. As we indicated in our prior order dated February 21, 1992, this court has held that orders modifying child support are not ap-pealable under G.L.1956 (1981 Reenactment) § 14-1-52, but may be reviewed only by writ of certiorari. See Cok v. Cok, 558 A.2d 205, 207 (R.I.1989).
Consequently, the plaintiffs appeal is denied and dismissed. The judgment of the Family Court is affirmed.
KELLEHER and WEISBERGER, JJ., did not participate.